IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. PD-1601-07


                                   DAVID CORRAL, Appellant

                                                   v.

                                     THE STATE OF TEXAS

            ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE EIGHTH COURT OF APPEALS
                             EL PASO COUNTY

        HERVEY , J., delivered the opinion for a unanimous Court.


                                           OPINION

        Appellant, David Corral, was indicted in El Paso County on June 27, 2005, for state-jail

felony possession of marihuana. Pursuant to a plea-bargain with the State, the appellant entered a

plea of guilty on August 14, 2006. The plea papers that he signed included an unbargained-for,

boilerplate waiver of his right to appeal stating, “I do hereby voluntarily, knowingly, and intelligently

waive my right to appeal.” On the same day, the trial court found appellant guilty and sentenced him

in accordance with the terms of the plea bargain. The trial court provided the appellant with the
                                                                                               Corral--2

following admonishment, without any objection from the State, that the appellant had waived any

right to appeal:

        TRIAL COURT: If I follow the agreement and later you wanted to appeal, you could
        only do so with the Court’s permission, that is except for any pretrial rulings that
        have been made. It’s my understanding there have been some pretrial rulings that
        have been made in this case; and, those you’re free to appeal. Do you understand
        that?

        CORRAL: Sir, I comprehend your explanation. Yes, Your Honor.

        Appellant timely filed a notice of appeal with the trial court’s written certification stating,

“I, Judge of the trial court, certify in this criminal case that the Defendant’s appeal is a plea-bargain

case, but matters were raised by written motion filed and ruled on before trial, and not withdrawn

or waived, and the Defendant has the right of appeal.” In the court of appeals, the State filed a

motion to dismiss the appeal based on the boilerplate waiver of appeal in the plea papers that

appellant signed, and the court of appeals dismissed appellant’s appeal based on that waiver.

        The State now concedes error on discretionary review and requests that we reverse the

judgment of the court of appeals with instructions to reinstate the appellant’s appeal. We agree and

decide that the circumstances of this case require a decision that the unbargained-for, boilerplate

waiver of appeal in the plea papers that the appellant signed does not defeat the appellant’s right to

appeal. See Willis v. State, 121 S.W.3d 400, 403 (Tex. Crim. App. 2003) (“We now hold that the

trial court’s subsequent handwritten permission to appeal controls over a defendant’s previous

waiver of the right to appeal, allowing the defendant to appeal despite the boilerplate waiver.”);

Alzarka v. State, 90 S.W.3d 321 (Tex. Crim. App. 2002) (record contradicted and rebutted any

presumption raised by boilerplate waiver of appeal signed by defendant such that the defendant did

not waive his appeal).
                                                                                         Corral--3

       The judgment of the court of appeals is reversed, and the case is remanded with instructions

to reinstate the appellant’s appeal.

                                                            Hervey, J.



Delivered: June 25, 2008
Do Not Publish